                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

HOLLIE LINDSAY                              )
and JAMES LINDSAY,                          )
                                            )
                      Plaintiffs,           )
                                            )
vs.                                         )         Case No. CIV-19-00966-PRW
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                      Defendant.            )

                                        ORDER

      Before the Court are four motions: Plaintiffs’ “Motion to Compel Discovery” (Dkt.

30); Defendant’s “Motion to Strike Plaintiffs’ Expert Witness List and Brief in Support”

(Dkt. 34); Plaintiffs’ “Rule 56(d) Motion for Discovery and Continuance of Summary

Judgment” (Dkt. 36); and Defendant’s “Motion for Clarification of Pre-Trial and Trial

Deadlines, Leave to Appear Telephonically at Calendar Call and to Set Trial for a Date

Certain” (Dkt. 45). The Court addresses these motions seriatim and, for the reasons set

forth below, DENIES Plaintiffs’ “Motion to Compel Discovery” (Dkt. 30); GRANTS

Defendant’s “Motion to Strike Plaintiffs’ Expert Witness List and Brief in Support” (Dkt.

34); GRANTS IN PART AND DENIES IN PART Plaintiffs’ “Rule 56(d) Motion for

Discovery and Continuance of Summary Judgment” (Dkt. 36); and GRANTS IN PART

AND DENIES IN PART Defendant’s “Motion for Clarification of Pre-Trial and Trial

Deadlines, Leave to Appear Telephonically at Calendar Call and to Set Trial for a Date

Certain” (Dkt. 45).



                                           1
                                           Background

           In March of 2018, the Internal Revenue Service (the “IRS”) mistakenly sent

Plaintiffs, Hollie and James Lindsay, the income tax returns of five other taxpayers. The

Lindsays allege that on April 5, 2018, they contacted the IRS about the mix-up and were

told that their own tax return had also been mistakenly sent somewhere in a five-state

region. The next day, the Lindsays visited their local IRS office in Lawton, Oklahoma, to

return the other taxpayers’ returns (but not before making copies of the highly sensitive

documents for themselves). While there, the Lindsays continue, they were instructed to and

did file identity theft affidavits with the IRS, triggering a freeze of their social security

numbers for five years.

           On October 23, 2019, the Lindsays sued Defendant, the United States of America,

(the “Government”) in this Court pursuant to 26 U.S.C. § 7431 for the unauthorized

disclosure of their tax returns and tax return information.

                                           Discussion

      I.      Plaintiffs’ “Motion to Compel Discovery” (Dkt. 30)

           Now, Plaintiffs ask the Court to compel the Government to produce information

relating to the accidental release of the income tax returns of the five other taxpayers. While

the Government concedes that “the general procedures surrounding receipt of state tax

documents, how such documents would be stamped, and what would be done with such

documents” are fair game, 1 it argues that it “cannot give specific information about what it



1
    Def.’s Letter (Dkt. 35, Ex. 2) at 3.

                                               2
did or did not do with respect to third-parties’ tax returns or return information” because

the disclosure of such information is prohibited by statute. 2 The Court agrees with the

Government.

         Section 6103, in relevant part, prohibits an officer or employee of the United States

from disclosing “any return or return information obtained by him in any manner in

connection with his service as such an officer or an employee or otherwise or under the

provisions of this section.” 3 The terms “return” and “return information” are broadly

defined, 4 and there is no dispute that the information sought falls within these broad

definitions.

         Instead, Plaintiffs argue that this information comes within one of the exceptions to

the prohibition on disclosure, namely that found in 26 U.S.C. § 6103(h)(4)(B). Under 26

U.S.C. § 6103(h)(4)(B), “[a] return or return information may be disclosed in a Federal . .

. judicial . . . proceeding pertaining to tax administration, but only . . . if the treatment of

an item reflected on such return is directly related to the resolution of an issue in the

proceeding.” 5




2
  Def.’s Resp. to Pls.’ Mot. to Compel (Dkt. 35) at 3; see also Def.’s Letter (Dkt. 35, Ex.
2) at 3 (“The IRS cannot testify about or even acknowledge the receipt of any documents
from the named individuals, which constitutes third-party return information prohibited
from disclosure by Section 6103.”).
3
    26 U.S.C. § 6103(a)(1).
4
    See 26 U.S.C. § 6103(b)(1) & (2).
5
    26 U.S.C. § 6103(h)(4)(B) (emphasis added).

                                               3
          The Court concludes that this exception is inapplicable, however. The issues in this

case are whether Plaintiffs’ return or return information was disclosed and, if there was

such a disclosure, whether that disclosure was unauthorized, made knowingly or by reason

of negligence, and in violation of 26 U.S.C. § 6103. 6 The information sought—relating to

the disclosure of the income tax returns of other taxpayers—would not directly resolve any

of these questions. Because the information sought is not “directly related to the resolution

of an issue in this proceeding,” 26 U.S.C. § 6103(h)(4)(B) is inapplicable. As such, the

Court DENIES Plaintiffs’ “Motion to Compel Discovery” (Dkt. 30). 7

    II.      Defendant’s “Motion to Strike Plaintiffs’ Expert Witness List and Brief in
             Support” (Dkt. 34)

          Plaintiffs filed an expert witness list identifying Damon Mathias, an attorney for

Plaintiffs, 8 as an expert witness that “will testify on the matter of attorney’s fees incurred

in this case to the extent they are recoverable under 26 U.S.C. § 7431.” 9 The Government

asks the Court to strike that list, arguing that attorney’s fees are not an element of damages

to be proven at trial and that, at any rate, Mr. Mathias would be only a fact witness, not an


6
 15 Corps., Inc. v. Denver Prosecutor’s Office, 2013 WL 5781161, at *6 (D. Colo. Oct.
25, 2013) (internal citation omitted); see Fostvedt v. U.S., I.R.S., 824 F. Supp. 978, 983 (D.
Colo. 1993), aff’d sub nom. Fostvedt v. United States, 16 F.3d 416 (10th Cir. 1994).
7
   Because the Court denies the requested discovery, it declines to award Plaintiffs
attorney’s fees. If the Government wishes to move for attorney’s fees pursuant to Federal
Rule of Civil Procedure 37(a)(5)(B), however, the Court will entertain its request at that
time.
8
  Mr. Mathias is the only person on the expert witness list and his prospective testimony is
limited solely to the matter of attorney’s fees—the disputed subject.
9
 Pls.’ Disclosure of Expert Witnesses Pursuant to Federal Rule of Civil Procedure 26(a)(2)
(Dkt. 29) at 1.

                                               4
expert. Plaintiffs respond that it made its expert witness disclosure “out of an abundance

of caution” and contends that an attorney’s testimony as to attorney’s fees is, indeed, expert

witness testimony. The Court agrees with the Government’s first argument and therefore

does not reach the second.

            Attorney’s fees are not an element of the substantive claim in this case. 10 If Plaintiffs

wish to pursue attorney’s fees, they should do so by separate motion 11 if and when they

prevail on their underlying claim. 12 As such, the Court GRANTS Defendant’s “Motion to

Strike Plaintiffs’ Expert Witness List and Brief in Support” (Dkt. 34) and STRIKES

Plaintiffs’ “Disclosure of Expert Witnesses Pursuant to Federal Rule of Civil Procedure

26(a)(2)” (Dkt. 29).

     III.      Plaintiffs’ “Rule 56(d) Motion for Discovery and Continuance of Summary
               Judgment” (Dkt. 36)

            After the Government filed its “Motion for Summary Judgment and Brief in

Support” (Dkt. 26), Plaintiffs filed their “Rule 56(d) Motion for Discovery and


10
   See 26 U.S.C. § 7431(a)(1) (“If any officer or employee of the United States knowingly,
or by reason of negligence, inspects or discloses any return or return information with
respect to a taxpayer in violation of any provision of section 6103, such taxpayer may bring
a civil action for damages against the United States in a district court of the United States.”).
11
  See Fed. R. Civ. P. 54(d)(2)(A) (“A claim for attorney’s fees and related nontaxable
expenses must be made by motion unless the substantive law requires those fees to be
proved at trial as an element of damages.”).
12
  See 26 U.S.C. § 7431(c)(3); 26 U.S.C. § 7430(c)(4)(A)(ii); 28 U.S.C. § 2412(d)(1)(B)
(“A party seeking an award of fees and other expenses shall, within thirty days of final
judgment in the action, submit to the court an application for fees and other expenses which
shows that the party is a prevailing party and is eligible to receive an award under this
subsection, and the amount sought, including an itemized statement from any attorney or
expert witness representing or appearing in behalf of the party stating the actual time
expended and the rate at which fees and other expenses were computed.”).

                                                    5
Continuance of Summary Judgment” (Dkt. 36), asking for relief ranging from denial of the

Government’s summary judgment motion to an extension of time to respond to it.

         In light of the Court’s decision on Plaintiffs’ “Motion to Compel Discovery”

(Dkt. 30), Plaintiffs’ expressed desire to conduct a Rule 30(b)(6) deposition, 13 and the

Government’s expressed willingness to designate a witness for such a Rule 30(b)(6)

deposition, 14 the Court grants relief as follows:

         (1) The Court EXTENDS DISCOVERY through August 1, 2021, for the limited

purpose of affording Plaintiffs an opportunity to notice and conduct a Rule 30(b)(6)

deposition in strict accordance with the Court’s decision on their “Motion to Compel

Discovery” (Dkt. 30);

         (2) The Court DENIES WITHOUT PREJUDICE the Government’s “Motion for

Summary Judgment and Brief in Support” (Dkt. 26) so that it may raise any new arguments

or include any new information resulting from the Rule 30(b)(6) deposition; 15 and

         (3) The Court RESETS the pre-trial and trial deadlines as follows:

                 a. Discovery to be completed by 08-01-2021 (as discussed above).

                 b. Daubert motions to be filed by 08-01-2021.

                 c. All dispositive motions to be filed by 08-01-2021.

                 d. Trial Docket: September 2021.



13
     See Def.’s Letter (Dkt. 35, Ex. 2) at 2–5.
14
     See id. at 3–5.
15
  The Government is not limited to revisions relating to any Rule 30(b)(6); it may make
any changes it sees fit.

                                                  6
e. Designation of deposition testimony to be used at trial to be filed by 08-

   26-2021. Objections and counter designations to be filed by 09-02-2021.

   Objections to counter-designations to be filed within seven (7) days

   thereafter.

f. Motions in limine to be filed by 08-26-2021. [Note: No replies to motions

   in limine shall be filed without leave of Court.]

g. Requested voir dire to be filed by 08-26-2021.

h. Trial briefs (optional unless otherwise ordered) to be filed by 08-26-2021.

i. Requested jury instructions to be filed on or before 08-26-2021.***

j. Proposed findings and conclusions of law to be filed no later than 08-26-

   2021.***

   *** In addition to filing, the parties ARE REQUIRED to submit their

   proposed jury instructions or in non-jury cases the proposed findings and

   conclusions of law in Word format to the judge via the Court’s designated

   mailbox: wyrick-orders@okwd.uscourts.gov.

k. Any objections or responses to the trial submissions referenced in ¶¶ e, f,

   g, h, or i to be filed within seven (7) days thereafter.

l. The Final Pretrial Report, approved by all counsel, and in full compliance

   with Local Rules (see Appendix IV), together with a proposed order

   approving the report, to be filed by 08-26-2021.




                                7
   IV.      Defendant’s “Motion for Clarification of Pre-Trial and Trial Deadlines, Leave
            to Appear Telephonically at Calendar Call and to Set Trial for a Date Certain”
            (Dkt. 45)

         With respect to Defendant’s “Motion for Clarification of Pre-Trial and Trial

Deadlines, Leave to Appear Telephonically at Calendar Call and to Set Trial for a Date

Certain” (Dkt. 45), the Court orders as follows:

         (1) The Court RESETS the pre-trial and trial deadlines as set forth in Section III of

            this order;

         (2) The Court GRANTS the Government’s request for Defense Counsel to appear

            telephonically at the docket call; and

         (3) The Court DENIES the Government’s request to permit Carie Mellies to testify

            by remote means.

                                         Conclusion

         For the reasons set forth and as detailed more fully above, the Court DENIES

Plaintiffs’ “Motion to Compel Discovery” (Dkt. 30); GRANTS Defendant’s “Motion to

Strike Plaintiffs’ Expert Witness List and Brief in Support” (Dkt. 34); GRANTS IN PART

AND DENIES IN PART Plaintiffs’ “Rule 56(d) Motion for Discovery and Continuance

of Summary Judgment” (Dkt. 36); and GRANTS IN PART AND DENIES IN PART

Defendant’s “Motion for Clarification of Pre-Trial and Trial Deadlines, Leave to Appear

Telephonically at Calendar Call and to Set Trial for a Date Certain” (Dkt. 45).




                                               8
IT IS SO ORDERED this 2nd day of July 2021.




                                9
